                            Case 1:18-cv-00757-PLM-RSK ECF No. 39 filed 03/12/20 PageID.458 Page 1 of 4



                                                    UNITED STATES DISTRICT COURT
                                                FOR THE WESTERN DISTRICT OF MICHIGAN

                            KOLU STEVENS, et al,
                                 Plaintiffs,                                            Case No.: 18-cv-757
                                                                                      Honorable Paul L. Maloney
                                  v.
                                                                                             MOTION
                            MILTON L. MACK, JR., et al,                                         **
                                 Defendants                                              ORAL ARGUMENT
                                                                                        IS NOT REQUESTED
                                                                            /                   **

                            OUTSIDE LEGAL COUNSEL PLC                           HEATHER S. MEINGAST (P55439)
                            PHILIP L. ELLISON (P74117)                          MI DEPT ATTORNEY GENERAL
                            Attorney for Plaintiffs                             Attorney for Defendant Mack/Boyd
                            PO Box 107                                          P.O. Box 30217
OUTSIDE LEGAL COUNSEL PLC




                            Hemlock, MI 48626                                   Lansing, MI 48909
                            (989) 642-0055                                      (517) 373-4875
     www.olcplc.com




                            pellison@olcplc.com                                 meingasth@michigan.gov

                            AMBER L. DAVIS-JOHNSON (P52811)                     GREGORY R. GRANT (P68808)
                            Attorney for Defendant Mead                         Cummings McClorey Davis & Acho
                            515 Center Ave., Ste. 402                           Attorneys for Defendants Hefferan/Mead
                            Bay City, MI 48708                                  310 W Front Street, Suite 221
                            (989) 895-4131                                      Traverse City, MI 48681-2800
                            johnsona@baycounty.net                              (231) 922-1888
                                                                                ggrant@cmda-law.com


                                    PLAINTIFFS’ MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

                                  NOW COMES Plaintiffs KOLU STEVENS, PATRICK GREENHOE, and

                            CLAUDETTE GREENHOE, by counsel, and moves for leave to file a second amended

                            complaint.

                                  On March 10, 2020, this Court issued an opinion and order adopting in part and

                            rejecting in part the magistrate’s report and recommendation. R&R, ECF No. 38. As part

                            of that order, this Court denied the various Rule 12(b) motions and directed Defendants

                            to file answers to the complaint within the time provided by the rules. Id., PageID.457.




                                                                        1
                             Case 1:18-cv-00757-PLM-RSK ECF No. 39 filed 03/12/20 PageID.459 Page 2 of 4



                                   The operative complaint was filed in 2018—nearly two years ago. The claim(s)

                            remain the same but a few changes are sought to be made to the pleading. First, there

                            was an allegation containing an incorrect date that needed to be fix. Second, Plaintiffs

                            desire to add an additional form of relief for nominal damages against two of the three

                            defendants in their personal capacities. Third, it has been formally announced that Milton

                            Mack, Jr. will be leaving his post and his successor, Thomas Boyd, will assume the SCAO

                            Administrator’s position on March 23, 2020. See https://courts.michigan.gov/News-

                            Events/press_releases/Documents/SCAO%20Changes%20Media%20Release.pdf.

                            This will further require a change to the pleadings as well.
OUTSIDE LEGAL COUNSEL PLC




                                   On March 11, 2020, the undersigned emailed and attached a proposed stipulation-
     www.olcplc.com




                            and-order to all attorneys of record to seek their consent to file such an amended

                            pleading. No one responded. This motion now follows.

                                                            MEMORANDUM OF LAW

                                   “A party may amend its pleading once as a matter of course within… 21 days after

                            service of a responsive pleading (if the pleading is one to which a responsive pleading is

                            required) or 21 days after service of a motion under Rule 12(b), (e), or (f), whichever is

                            earlier.” FRCP 15(a)(1)(b). That time has passed by the latter prong of the rule. Otherwise,

                            “a party may amend its pleading only with the opposing party’s written consent or the

                            court's leave.”

                                   Factors that may affect that determination of whether to grant leave “include undue

                            delay in filing, lack of notice to the opposing party, bad faith by the moving party, repeated

                            failure to cure deficiencies by previous amendment, undue prejudice to the opposing

                            party, and futility of the amendment.” Seals v. Gen. Motors Corp., 546 F.3d 766, 770 (6th




                                                                          2
                             Case 1:18-cv-00757-PLM-RSK ECF No. 39 filed 03/12/20 PageID.460 Page 3 of 4



                            Cir. 2008). In the absence of these considerations and given the federal judiciary’s “liberal

                            amendment policy,” Morse v. McWhorter, 290 F.3d 795, 800 (6th Cir. 2002), the leave

                            sought should, as the rules require, be “freely given.” Pittman v. Experian Information

                            Solutions, Inc., 901 F.3d 619, 640 (6th Cir. 2018); FRCP 15(a)(2).

                                                                   ARGUMENT

                                   None of the factors outlined in Seals warrants denial of the proposed amendment.

                            A copy of the proposed amendment is attached as an exhibit.

                                   In addition, there makes little sense in having Defendants file an answer when an

                            amendment is desired and the parties named will change (on March 23, 2020) due to the
OUTSIDE LEGAL COUNSEL PLC




                            changing of governmental officials.
     www.olcplc.com




                                                              RELIEF REQUESTED

                                   WHEREFORE, the Court is requested to grant leave to allow Plaintiffs to file their

                            Second Amended Complaint on or after March 23, 2020 upon Thomas Boyd becoming

                            the new State Court Administrator and direct Defendants to simply answer that amended

                            complaint within 14 days thereafter. FRCP 15(a)(3).

                             Date: March 12, 2020                         RESPECTFULLY SUBMITTED:

                                                                          /s/ Philip L. Ellison
                                                                          OUTSIDE LEGAL COUNSEL PLC
                                                                          PHILIP L. ELLISON (P74117)
                                                                          Counsel for Plaintiffs
                                                                          PO Box 107
                                                                          Hemlock, MI 48626
                                                                          (989) 642-0055
                                                                          pellison@olcplc.com




                                                                         3
                             Case 1:18-cv-00757-PLM-RSK ECF No. 39 filed 03/12/20 PageID.461 Page 4 of 4



                                                            CERTIFICATE OF SERVICE

                                   I, the undersigned attorney of record, hereby certify that on the date stated below,

                            I electronically filed the foregoing with the Clerk of the Court using the ECF system which

                            will send notification of such filing to all counsel or parties of record.

                             Date: March 12, 2020                           RESPECTFULLY SUBMITTED:

                                                                            /s/ Philip L. Ellison
                                                                            OUTSIDE LEGAL COUNSEL PLC
                                                                            PHILIP L. ELLISON (P74117)
                                                                            Counsel for Plaintiffs
                                                                            PO Box 107
                                                                            Hemlock, MI 48626
                                                                            (989) 642-0055
OUTSIDE LEGAL COUNSEL PLC




                                                                            pellison@olcplc.com
     www.olcplc.com




                                                                           4
